Citation Nr: 0100391	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-21 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected tension and migraine headaches, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a right knee injury, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected left knee injury, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to March 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the RO.  

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  



FINDING OF FACT

The veteran is currently shown to have muscle tension 
headaches that are not productive of a level of impairment 
consistent with characteristic prostrating attacks occurring 
on an average of once a month over several months.  




CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected tension and migraine 
headaches are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.124a including Diagnostic Code 8100 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
establishes a number of procedural requirements for VA in 
dealing with claims for benefits.  The Board has considered 
this new legislation with regard to the veteran's increased 
rating claim.  

The Board finds that, as the veteran has been afforded a VA 
examination and an opportunity to submit other medical 
evidence in connection with his claim, no further assistance 
in developing the facts pertinent to his claim is required.  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

Under Diagnostic Code 8100, a 10 percent evaluation is 
warranted for migraines manifested by characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation is assigned with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months, and a 50 percent 
evaluation, the highest rating under this code, is assigned 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a including Diagnostic Code 8100.  

The veteran's claim for a compensable rating for the service-
connected tension and migraine headaches was received in 
December 1998.  

By rating action in June 1999, the RO assigned a 10 percent 
rating for the service-connected headaches, effective on 
December 7, 1998.  

On VA neurological examination in March 1999, the veteran 
reported that headaches were bitemporal, aching and throbbing 
and were not associated with visual changes, nausea, 
photophobia or phonophobia.  It was indicated that headaches 
began during the day time and increased as the day progressed 
and that the headaches never began during the night.  He 
reported that, at worst, the headaches occurred several times 
per week, but that he had had only occasional headaches since 
the mid-1990's.  

On VA examination, the veteran was describe as being alert 
and oriented times three.  His speech was normal.  Cranial 
nerves II-XII were intact.  He had good finger to nose touch, 
bilaterally.  His gait was normal with good tandem.  There 
was intact touch and pin sensation throughout.  Strength was 
5/5 in all muscle groups with no visible atrophy.  The deep 
tendon reflexes were 2+ throughout.  The toes were downgoing 
bilaterally.  The diagnosis was that of muscle tension 
headaches.  

In connection with his VA Form 9 received in September 1999, 
the veteran stated that he had been misquoted at the recent 
examination and that he told the examiner that he had the 
headaches at the rate of 2 or 3 every week.  He added that, 
once he relaxed and put a cold washcloth over his forehead or 
completely fell completely asleep, the headaches would 
subside.  

Based on a review of the evidence of record, including the 
findings shown on the most recent VA examination, the Board 
finds that an increased rating higher than 10 percent is not 
assignable for the veteran's service-connected headaches.  

In connection with the recent VA examination, it was recorded 
for clinical purposes that he had muscle tension headaches 
that were bitemporal in nature and productive of aching and 
throbbing, but were not associated with visual changes, 
nausea or other sensory deficits.  

The examiner also reported that the veteran had had only 
occasional headaches since the mid-1990's.  While the veteran 
recently reported that his headaches occurred at the rate of 
2 or 3 per week, the Board finds that the headache 
manifestations, as described, are not shown to be productive 
of a level of impairment consistent with that of 
characteristic prostrating attacks that happen on an average 
of once a month or more frequently.  

Significantly, the VA outpatient treatment reports dated from 
January to November 1998 do not show any complaints or 
treatment to support his assertions regarding the nature and 
frequency of the headache manifestations.  

The weight of the evidence is against the assignment of a 
rating higher than 10 percent for service-connected 
headaches.  As the preponderance of the evidence is against 
the claim for an increased rating, the benefit-of-the-doubt 
doctrine is inapplicable; the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

An increased rating for the service-connected tension and 
migraine headaches is denied.  



REMAND

The veteran is seeking increased ratings for each of the 
service-connected knee disabilities.  On the most recent VA 
examination, he complained of pain in his knees following 
activity and instability of the left knee.  However, the 
examiner did not fully describe the extent of any functional 
loss due to pain.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As such, the most recent VA examination was not adequate for 
evaluation purposes because it did not adequately discuss the 
degree of any functional loss due to the each service-
connected knee disability as required by DeLuca.  Therefore, 
given the reported finding of degenerative joint disease and 
Court's guidance set forth in DeLuca, another examination is 
in order.  

Both the service-connected knee disabilities are currently 
rated under the provisions of Diagnostic Code 5257, which 
concerns "other impairment" of the knee, including recurrent 
subluxation and lateral instability.  The most recent VA 
examination report reflects a diagnosis of degenerative joint 
disease of both knees.  In July 1997, the General Counsel of 
VA issued a precedent opinion authorizing separate ratings 
for arthritis and instability of a knee under Diagnostic 
Codes 5003 and 5257, respectively.  VAOPGCPREC 23-97.  The 
Board notes that, if the veteran has limitation of motion 
which is due to arthritis (as shown on x-ray) as well as 
lateral instability and subluxation, he is entitled to 
consideration of the assignment of separate ratings under the 
Diagnostic Codes governing limitation of motion, i.e., 5260 
and 5261 as well as under Diagnostic Code 5257.  Currently, 
as the veteran is not rated in this manner, the RO must 
undertake to review his increased rating claim with regard to 
the knees.  

In light of the need for additional examinations, the RO 
should obtain all pertinent treatment records regarding the 
service-connected knee disabilities for review.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected knee 
disabilities since November 1998.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
In addition, the RO should obtain copies 
of all VA treatment records of the 
veteran since November 1998, that are not 
currently in the claims folder.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
knee disabilities in terms of the Rating 
Schedule.  All indicated tests, including 
X-ray and range of motion studies, must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should provide an opinion as 
to the extent that pain limits the 
functional ability of each knee.  The 
examiner should also asked to describe 
the extent to which the veteran's left 
and right knee exhibit weakened movement, 
excess fatigability, incoordination, 
subluxation or instability.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare- ups.  A complete rationale for any 
opinion expressed must be provided.  

3.  After completion of the above 
requested development, the RO should 
review the veteran's claims.  The RO 
should adjudicate the claims in light of 
VAOPGCPREC 23-97, considering the 
assignment separate ratings for 
subluxation/instability under Diagnostic 
Code 5257 and functional limitation under 
Diagnostic Code 5010-5003 and in light of 
the Court's directives in DeLuca. The RO 
in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 



